409 F.2d 845
Joe Henry HODGES, Appellant,v.UNITED STATES of America, Appellee.
No. 26210.
United States Court of Appeals Fifth Circuit.
April 28, 1969.

Dennis G. Brewer, Irving, Tex., for appellant.
Anthony J. P. Farris, U.S. Atty., George R. Pain, James R. gough, Donald L. Stone, Asst. U.S. Attys., Houston, Tex., for appellee.
Before BELL and THORNBERRY, Circuit Judges, and CHOATE, District judge.
PER CURIAM:


1
The judgment of the district court is reversed and the case is remanded for a new trial in light of Blake v. United States 5 Cir., 1969, 407 F.2d 908 (En Banc).  The Blake definition of insanity was given prospective application only except as to cases on appeal on the date Blake was rendered, February 12, 1969.  This reference was to cases on direct appeal and this case falls into that category.


2
Reversed and remanded.